DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Warning
Applicant is advised that should claim 26 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19-20 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US Patent Publication No. 2004/0237615 A1).

In regard to claims 17 and 26-31, Green et al. is disclose a coated fertilizer granule [Paragraph 0027], comprising
a core (e.g. biodegradable carrier material) comprising an organic material [Paragraph 0037], wherein the organic material includes crop meal, compost material (e.g. humic material), or food byproducts [Paragraph 0039]; and
an outer coating comprising a micronutrient-containing inorganic coating composition comprising ammonium sulfate ammonium sulfate, calcium sulfate, calcium sulfate dehydrate (e.g. gypsum), or combinations thereof [Paragraph 0067].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a coating layer comprising a combination of ammonium sulfate, ammonium nitrate, calcium sulfate and gypsum in combination with other suitable micronutrients as a combination of the components recited as suitable for such. It would have been obvious to try a combination of the inorganic coating components taught by Green where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In this case, the determination of nutrients in the outer coating is a parameter that can be chosen by one of ordinary skill in the art without undue experimentation when choosing from the list of nutrients and combinations recited by Green for the purpose of achieving a desired nutrient component composition. Green notes that “the nutrient powder may comprise any suitable form of any one of or any combination of any of the micronutrients described above. This may include for example, chlorides, 

In regard to claim 19, Green teaches a nutrient-containing inorganic coating composition comprising calcium sulfate (gypsum) [Paragraph 0067] but does not explicitly teach 1-25% calcium sulfate dihydrate in the coating composition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine adequate plant nutrition requirements when developing the coated fertilizer nutrient content. One of ordinary skill in the art would have been motivated to determine micronutrient concentration within the coating taught by Green through routine experimentation within prior art conditions. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Green notes that the nutrient or nutrient powder may have any suitable or desirable nutrient concentration and, as will be apparent to one knowledgeable in the art, the concentration of the nutrients may be varied according to customer preference, soil conditions and/or need, depending on the circumstances [Paragraph 0055].

In regard to claim 20, Green discloses an agronomic carrier [Paragraph 0026] comprising urea prills. Urea prills contain 46% nitrogen.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Green (US Patent Publication No. 2004/0237615 A1) in view of Incitec (2016).

In regard to claim 18, Green discloses the addition of micronutrient (e.g. outer coating) powder at 0.1-2.0% w/w of the carrier, the powder having a mesh size of at least 1000 [Paragraph 0028-0029]. The Green reference does not explicitly disclose the thickness of the coating.

Incitec notes that most fertilizer manufacturers aim to produce fertilizer in which the majority of granules are in the 2-4 mm range. Fertilizers that are uniform in their particle size have more consistent flow rates and are less prone to segregation when used in blends. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a carrier granule within the preferred size as described by Incitec. At this size, one of ordinary skill in the art would expect a 0.1-2.0% w/w coating to exhibit a thickness between 1-40 microns.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-10, respectively of U.S. Patent No. 10,384,984 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the application under examination is generic to a species in the conflicting patent (i.e. the entire scope of the reference claim falls within the scope of the examined claim).
Indication of Allowable Subject Matter
Claims 1-4 and 6 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record - Hartmann et al. (US Patent Publication No. 2008/0016765 Al -discloses a method of preparing a fertilizer composition [Abstract] comprising:
preparing an inorganic coating composition layer comprising urea, ammonium sulfate, ammonium citrate, ammonium phosphate, calcium ammonium nitrate, calcium nitrate, sodium nitrate, ammonium chloride, and mixtures thereof [Paragraph 0053]; and
coating a manure-containing organic material [Paragraph 0054] with the inorganic coating composition to prepare the fertilizer composition [Paragraph 0053],

However, the prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to a process wherein "in said contacting and mixing, the ammonium sulfate and the calcium nitrate react, to produce, on said organic material, a coating comprising one or both of calcium sulfate dehydrate and calcium sulfate and one or both of ammonium nitrate and ammonium sulfate.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         June 14, 2021